Exhibit 10.1
 
 
 
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (this "Amendment") is entered into this
26th day of February, 2015, by and between Silver Bull Resources, Inc., a Nevada
corporation (the "Company"), and Sean Fallis ("Executive").  Reference is made
to that certain Amended and Restated Employment Agreement by and between the
Company and Executive effective as of February 26, 2013 (the "Employment
Agreement").  All capitalized terms not defined herein shall have the meanings
assigned to such terms in the Employment Agreement.  The Company and Executive
are referred to in this Amendment collectively as the "Parties."


WHEREAS, the Parties desire to amend certain terms of the Employment Agreement
as set forth below.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Parties hereby agree as follows:
1.    Amendments to Section 4.2.  Section 4.2 shall be amended to:
 
4.2      Termination by Company Without Cause. The Company may terminate this
Agreement without Cause at any time by providing the Executive with written
notice of termination and a lump sum payment equal to twelve (12) months of Base
Salary.
Termination will be effective immediate from the date of notification. The
company will pay the Executive a lump sum payment equal to the Base Salary then
in effect.
If the Company terminates this Agreement without Cause within three (3) months
of a Change of Control of the Company, the Company must pay the Executive
twenty-four (24) months of Base Salary plus a lump sum payment equal to the
previous year's bonus paid to the Executive.
2.    No Other Changes.  Except as modified or supplemented by this Amendment,
the Employment Agreement remains unmodified and in full force and effect.
 
3.    Miscellaneous.
 
(a)   Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the province of British Columbia and the federal
laws of Canada applicable therein, which shall be deemed to be the proper law
hereof.  The Parties hereby attorn to and submit to the jurisdiction of the
courts of British Columbia.
(b)   Enurement. This Amendment shall enure to the benefit of and be binding
upon the Parties hereto and their respective heirs, executors, administrators,
successors, personal representatives and permitted assigns.
 
1

--------------------------------------------------------------------------------

(c)   Counterparts.  This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
(d)   Savings Clause.  If any provision of this Amendment or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Amendment or the Employment Agreement which can be given
effect without the invalid provisions or applications and to this end the
provisions of this Amendment and the Employment Agreement are declared to be
severable.
(e)   Entire Agreement. The provisions of this Amendment and the Employment
Agreement constitute the entire agreement between the Parties and, except as
specifically provided in any incentive plans that may have been or may be
implemented from time to time, supersede and cancel all previous communications,
representations and agreements, whether oral or written, between the parties
with respect to the Executive's employment by the Company.
[Signature page follows.]
 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to Employment
Agreement to be executed as of the date first above written.


SILVER BULL RESOURCES, INC.




Per: /s/ Timothy Barry    
Name: Timothy Barry
Title: President and Chief Executive Officer




EXECUTIVE:




/s/ Sean Fallis   
Sean Fallis


 